Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant filed a Reply on 26 October that 
Amended the title to be more specific thereby overcoming the title objection;
Replaced the abstract thereby overcoming the abstract objection;
Submitted replacement drawing sheets that overcome the drawing objections;
Limited the claims to electrocardiogram signals processing thereby overcoming the 35 USC 112(a) rejection related to processing any generic “waveform signal”; and
Amended independent claims 1, 10 and 19 to distinguish over the prior art as explained below.

Allowable Subject Matter
Claims 1, 4-8, 10, 13-17, 19 and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Mazomenor {Mazomenos EB, Chen T, Acharyya A, Bhattacharya A, Rosengarten J, Maharatna K., 2012, A Time-Domain Morphology and Gradient Based Algorithm for ECG, Feature Extraction, 2012 IEEE Int. Conf. on. Ind. Technol. (ICIT), pgs. 117–122. (doi:10.1109/ICIT.2012. 6209924)} and Shekhar (6,564,091 B2) are the closest prior art and were applied in the first Office Action.
In particular, Mazomenos discloses a waveform signal processing method implemented by a terminal wherein the terminal comprises a sensor and a processor {see Fig. 2 for structural block diagram and table 1 illustrating performance results from implementing the method including a ECG sensor for gathering the heart signal and a processor for performing the necessary data manipulations and calculations.  See also cites below}, and wherein the method comprises:

marking, by the processor, the filtered waveform signal as K signal line segments based on monotonicity, wherein K is an integer greater than or equal to two {initially, it is noted that the conventional term used to describe “marking” is determining fiducial points in the waveform signal to delineate between segments of an electrocardiogram such as the P, Q, R, S, and T waves as discussed in the abstract, page 118, column 1 discussing extraction of fiducial time instances of the PQRST wave complex to determine morphological and temporal features per Section 1, Introduction .  To determine these features, fiducial points are determined (waveform marked) including onset and offset instances of the P wave and T wave and the peaks of each wave (P, Q, R, S, T) as discussed in section II.  As to monoticity, note that fiducial points for the P and T waves would each therefore include onset, peak and offset which thereby “marks” the filtered waveform into (e.g. K =2) line segments based on monotonicity (onset is monotonically increasing until peak and then monotonically decreasing from peak through the offset period.  See Figs. 1 and 7 and pg. 120 P and T Wave Section in which these waves exhibit either convexity or concavity with respect to the isometric line 
dividing the filtered waveform signal into monotonically upward signal line
segments or monotonically downward signal line segments based on monotonicitv {See Fig. 1 in which the PQRST complex is divided into monotnic line segments including PR and ST segments.  See also Section II in which onset/offset time points and inflection points are used to divide the filtered waveform into line segments.  See also Section II and Fig. 2}; and
extracting, by the processor, first line segment data of each of the K signal line segments {see the ECG fiducial points which are extracted line segment data of each of the line segments}.
Shekhar teaches a waveform signal processing method implemented by a terminal wherein the terminal comprises a sensor and a processor {see Fig. 1 including a pacemaker (terminal) 1 and electrodes 7a, 7b of a cardiac waveform sensor and processor as per column 1, line 41—column 2, line 21; column 7, lines 18-41}, and wherein the method comprises:
obtaining, by the sensor, a filtered waveform signal {see filter and amplifier stage in column 7, lines 18-30};
marking, by the processor, the filtered waveform signal as K signal line segments based on monotonicity, wherein K is an integer greater than or equal to two {see column 
dividing the filtered waveform signal into segments {see above citations for marking}; and
sequentially numbering the K signal line segments based on time continuity to
obtain line segments having sequential numbers {see abstract; column 3, lines 36-49; column 5, lines 17-37; and claim 10 in which numerical markers are allocated/assigned to each segment in the temporal sequence such that the segments are sequentially numbered based on time continuity to obtain segments having sequential numbers}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Mazomenos’s ECG signal processing method/apparatus that employs markers/fiducials to divide the cardiac waveform into K signal line segments to sequentially numbering the K signal line segments based on time continuity to
obtain line segments having sequential numbers as taught by Shekhar because doing so merely combines prior art elements according to known methods to yield predictable results.
	Nevertheless, the line segment extractions and difference extension details added to claim 1 in the 26 October 2021 Reply are not taught or fairly suggested by any of the art of record taken alone or in combination.  In further detail, the novel and nonobvious limitations include wherein extracting the first line segment data further comprises:
extracting, by the processor, a line segment length Xi and a line segment width Yi of each signal line segment i of the K signal line segments;

extracting, by the processor, fourth line segment data of the normalized signal line segment j, wherein the fourth line segment data of the normalized signal line segment | comprises at least one of a middle point position of the normalized signal line segment j, a curvature of a start point position of the normalized signal line segment j, a curvature of an end point position of the normalized signal line segment j, a ray tangent point at which the start point position of the normalized signal line segment j is tangent to the normalized signal line segment j, and a ray tangent point at which the end point position of the normalized signal line segment j is tangent to the normalized signal line segment J in combination with the obtaining, marking, generating, matching and determining steps as fully recited in amended claim 1.	Independent claims 10 and 19 have parallel amendments to claim 1 and are allowable for essentially the same reasons as detailed above.  Claims 4-8, 13-17, and 21-27 are allowable because they depend from claims 1, 10 or 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/           Primary Examiner, Art Unit 2486